


117 S211 IS: Put Students First Act of 2021
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 211
IN THE SENATE OF THE UNITED STATES

February 3, 2021
Mr. Rubio (for himself, Mr. Scott of Florida, Ms. Ernst, Mr. Cramer, Mr. Hagerty, Mrs. Blackburn, Mr. Daines, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To prohibit the Secretary of Education from providing Federal elementary and secondary education funds for fiscal year 2021 or COVID–19 relief funds to an elementary school or secondary school that does not offer in-person instruction.


1.Short titleThis Act may be cited as the Put Students First Act of 2021. 2.Prohibition of Federal education funds for K–12 schools that do not reopen (a)In generalNotwithstanding any other provision of law, beginning on the date of enactment of this Act, the Secretary of Education may not provide any Federal funds appropriated for fiscal year 2021 under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) or appropriated for COVID–19 relief, to an elementary school or secondary school that does not offer in-person instruction (either on a full-time basis or a hybrid basis with home learning) for all students enrolled in the school by not later than April 30, 2021.
(b)Forfeit and return of funds
(1)In generalAn elementary school or secondary school that receives Federal funds appropriated for fiscal year 2021 under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) or appropriated for COVID–19 relief on or after the date of enactment of this Act that does not offer in-person instruction (either on a full-time basis or a hybrid basis with home learning) for all students enrolled in the school by not later than April 30, 2021, shall forfeit any Federal funds appropriated for fiscal year 2021 that have not been distributed and return any funds appropriated for COVID–19 relief on or after the date of enactment of this Act to the Secretary of Education. (2)Use of forfeited and returned funds (A)In generalThe Secretary of Education shall use funds forfeited or returned under paragraph (1) to provide States, in which schools described in paragraph (1) operate, the option to receive funds to provide a school choice option for students enrolled in schools that do not offer in-person instruction. To be eligible to receive such funds, a State shall submit to the Secretary of Education, by not later than May 15, 2021, an implementation plan to provide school choice options for students who are enrolled in schools that do not offer in-person instruction (either on a full-time basis or a hybrid basis with home learning) for all students enrolled in the schools. 
(B)Grants to States with highest percentage of schools offering in-person instructionIf a State described in subparagraph (A) does not submit an implementation plan to the Secretary of Education by not later than May 15, 2021, as described in subparagraph (A), the funds available to such State shall be provided as grants to States with the highest percentage of local educational agencies in the State serving schools that offer in-person instruction (either on a full-time basis or a hybrid basis with home learning). (c)Federally funded school lunch programNothing in this Act shall alter or preclude any eligibility, funding, or requirements under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(d)DefinitionsIn this Act, the terms elementary school, local educational agency, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  